Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a0 (1) as being anticipated by Nolan (US 2009/0044376).
Nolan discloses a safety catch for an access door in the sidewall of a shipping container that is horizontally hinged at its bottom comprising: a sidewall portion (frame 16), said sidewall portion having one or more posts (shelf members 44 which reside within through openings 40 as shown in Fig. 12 and 19); a door portion (door 18 and hinge 20), said door portion defining one or more slots (slots formed between keepers 36 and extensible plate 48 on the hinge 20 and coplanar with plate 48 and keepers 38 as shown in Fig. 13, 14, 16, 17), wherein said one or more slots are oriented at an acute downward angle (as shown in Fig. 9, 15, 20) when the door is oriented vertically with its hinge side up.  When the door is 

    PNG
    media_image1.png
    787
    706
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2009/0044376) in view of Baltz et al. (US 8066143) (Baltz).
Nolan discloses a safety catch (20) for an access door (door 18) of a shipping container (10) shipping container that is horizontally hinged at its bottom comprising: a sidewall portion (frame 16) and a door portion (18 and hinge 20), but does not explicitly teach wherein said sidewall portion further comprising a post extending from the sidewall adjacent a lower portion of the door, a pair of pins extending outward from said post, and a pair of retention walls extending from said sidewall, each said retention wall being spaced apart from the outward end of one of the pins; and said door portion comprising a pair of housings extending front the door, each housing further comprising a slot to engage one of said pins.
However, Baltz does teach a safety catch system wherein a sidewall portion further comprises a post extending from the sidewall adjacent a lower portion of the door, a pair of pins
extending outward from said post (see 62; fig. 10), and a pair of retention walls extending from said sidewall (see 52; fig, 10), each said retention wail being spaced apart from the outward end of one of the pins (see 52, 62; fig. 10); a receiving portion comprising a pair of housings (60) extending from 
Re claim 2, Nolan teaches a safety catch (20) for an access door (18) in the sidewall of a shipping container (10) that is horizontally hinged at its bottom comprising: a sidewall portion (see 16; fig 3) and a door portion (see 18; fig. 3). Nolan does not explicitly teach the sidewall portion further comprising a plurality of posts extending from the sidewall, a pair of pins extending outward from each said post such that at least one pin extending from each of the plurality of posts extends toward one of the pins extending from an adjacent post of said plurality of posts, there being a gap defined between the ends of said pins extending toward each other, a plurality of retention walls extending from the sidewall parallel to said posts, wherein one of said plurality of retention walls is located intermediate to and spaced apart from each pair of facing pins and one of said plurality of retention walls is located outside of each of the terminal posts in the plurality of posts such that one of said plurality of retention walls is spaced apart from each of the pins that extend away from each the plurality of posts, said door portion further comprising a plurality of paired housings, each pair of housings extending from the door and spaced apart such that each pair of housings can receive the pins of one of the plurality of posts.
However, Baltz teaches a safety catch system wherein a sidewall portion further comprises, a plurality of posts (see protrusions supporting pins 62, fig. 10) extending from a sidewall, a pair of pins (62) extending outward from each said post such that at least one pin extending from each of the plurality of posts extends toward one of the pins extending from an adjacent post of said plurality of posts (see 62; fig. 10), there being a gap defined between the ends of said pins extending toward each 
Re claim 3, Nolan and Baltz teach the safety catch of claim 2, and Baltz further teaches wherein each housing of said plurality of paired housings further comprises a rear wall; a pair of parallel walls extending from said rear wall: a semi-circular wall extending from said rear wall and connecting adjacent ends of said parallel walls; said parallel walls and said semi-circular wall cooperating to from a slot for receiving one of said pins extending from one of said posts (see housings 48; figs, 4-7, col 3, In 56-64).
Re claims 4 and 5, Nolan and Baltz teach the shipping container of claim 4 wherein each housing of said plurality of paired housings further comprises a rear wall; a pair of parallel walls extending from said rear wall; a semi-circular wall extending from said rear wall and connecting adjacent ends of said parallel walls; said parallel wails and said semi-circular wall cooperating to form a slot for receiving one of said pins extending from one of said posts (see housings 48 in figs, 4-7, col 3, In 56-64).
s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 2004/0238400) (Knutsson).
Knutsson discloses a safety catch for an access door in the sidewall of a shipping container that is horizontally hinged at the bottom, the hinge as best shown in Fig. 4 has a knuckle portion (pockets 23 attached to sidewall of the base 2) that receives the pins or pintles and the pintle portion (pivot axes 63 mounted on part that protrudes from horizontal edge 61) received within the knuckle portion. The hinge parts are reversed from the configuration claimed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to reverse the hinge parts [that is, provide the knuckle portion on the bottom edge 61 of the door (sidewall 3) and provide the pintle portion on the upper edge of the sidewall of the base 2] this is known as a simple substitution which would have a predictable result in order to eliminate protruding portions on the door to eliminate or inhibit damage to the door, especially when detached from base.
The pintle portion is a sidewall portion, said sidewall portion further comprising a post (protruding portion) extending from the sidewall adjacent a lower portion of the door, a pair of pins (pivot axes 63) extending outward from said post, and a pair of retention walls (locking hatch 65) extending from said sidewall, each said retention wall being spaced apart from the outward end of one of the pins.
The knuckle portion is a door portion, said door portion comprising a pair of housings (pocket 23) extending from the door, each housing further comprising a slot (groove 25, which receives pivot axes 63) to engage one of said pins.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 2006/0260976) in view of Knutsson.
Apps teaches a shipping container comprising:
at least one sidewall (14);
a door (24);
at least one hinge (30), said at least one hinge connecting a bottom portion of the door to sidewall as shown as shown in Fig. 7 and 8 such that said door can be rotated from an upright, closed position, to an open position wherein said door hangs down from said at least one hinge and said door is adjacent to a portion of the exterior of the sidewall below said at least one hinge.
Apps discloses the sidewall, door and hinge as claimed but fails to disclose the safety catch of the hinge. Knutsson’s disclosure teaches the improved safety catch hinge as claimed with the exception that the parts of the safety catch are reversed. The obviousness of reversing safety catch parts is applied as previously discussed for the same reasoning.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to replace the door hinge of Apps with the Knutsson safety catch hinge and with the parts reversed [that is, provide the knuckle portion on the bottom edge of the door (24) and provide the pintle portion on the upper edge of the sidewall door opening] in order to safely attach the door in a detachable manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9731864 to Turner.  Although the claims at issue are not identical, they are not patentably distinct from each other because Turner claims a safety catch for an access door in the sidewall of a shipping container that is horizontally hinged at its bottom comprising a sidewall portion and a door portion, the sidewall portion comprising posts and pins and the door portion comprising a pair of housings and slots and claims a shipping container comprising a sidewall, a door, a hinge and a safety catch.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10407212 to Turner.  Although the claims at issue are not identical, they are not patentably distinct from each other because Turner claims a safety catch for an access door in the sidewall of a shipping container that is horizontally hinged at its bottom comprising a sidewall portion and a door portion, the sidewall portion comprising posts and pins and the door portion comprising a pair of housings and slots and claims a shipping container comprising a sidewall, a door, a hinge and a safety catch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sjc
/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733